FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                            January 17, 2018
                        _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
ROCKY-LEE: HUTSON,

      Petitioner - Appellant,

v.                                                          No. 17-1441
                                                   (D.C. No. 1:17-CV-02062-LTB)
THE UNITED STATES OF AMERICA                                  (D. Colo.)
JUDICIAL SYSTEM (COURT),

      Respondent - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, KELLY, and MURPHY, Circuit Judges.
                  _________________________________

      Rocky-Lee: Hutson sued the “United States of America Judicial System.” The

district court dismissed his complaint without prejudice because Mr. Hutson failed to

comply with the magistrate judge’s order to cure deficiencies in his filings. Mr. Hutson,




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
appearing pro se,1 appeals. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

We also deny Mr. Hutson’s motion to proceed in forma pauperis (“ifp”) .


                                  I. BACKGROUND

       On August 28, 2017, Mr. Hutson filed his complaint, alleging bias and

misconduct on the part of the magistrate judge who presided over his civil rights

case. This suit was assigned to another magistrate judge, who on September 5, 2017,

ordered Mr. Hutson to (1) file a complaint on the proper form, and (2) pay the

$400.00 filing fee or submit an ifp application. The order warned Mr. Hutson that

failure to cure the deficiencies within 30 days would result in dismissal of his action.

       On October 6, 2017, Mr. Hutson filed a “Motion to Cure Deficiencies,” stating

he should not be required to comply with the order. Because he did not cure the

deficiencies within the time allowed, the district court dismissed the case without

prejudice and entered judgment. It also denied Mr. Hutson leave to proceed ifp on

appeal, stating that an appeal would not be taken in good faith.

                                    II. DISCUSSION

       We review a district court’s dismissal of a case for failure to comply with

orders for abuse of discretion. See AdvantEdge Bus. Grp., L.L.C. v. Thomas E.

Mestmaker & Assocs., Inc., 552 F.3d 1233, 1236 (10th Cir. 2009). We affirm the

district court. Mr. Hutson fails to explain his failure to comply with the order to



       1
        Because Mr. Hutson is pro se, we liberally construe his filings but do not act as
his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
                                             2
correct deficiencies in his complaint. The arguments in his brief otherwise lack

merit.

         First, Mr. Hutson contends he need not comply with the district court order

“because [he is] indegent [sic] and could not pay the fee.” Aplt. Br. at 2. The

magistrate judge instructed Mr. Hutson that he must submit an application to proceed

ifp. But rather than file the application, Mr. Hutson instead said in his October 6

filing that “[n]o state shall convert secured liberties into privileges and issue a license

and a fee for it.”2 ROA at 14. He argued the Supreme Court has determined that

petitioning the federal government is a “liberty” and thus the district court, in

requiring the fee, was “undermin[ing]” the Court. Id. at 15. He makes a similar

argument on appeal but presents no legal or factual support for it.

         Second, Mr. Hutson also offers no legal or factual support for his argument

that the district court dismissed his case because it “did not want to hold the officers

of their District accountable for violating the law.” Aplt. Br. at 2.

         Because Mr. Hutson has not shown that the district court abused its discretion,

we affirm the dismissal of his complaint.




         2
        He cited Murdock v. Pennsylvania, 319 U.S. 105 (1943), but Murdock does
not contain this quoted sentence.

                                            3
                               III. CONCLUSION

      We affirm the district court’s judgment and deny Mr. Hutson’s application to

proceed ifp.



                                         Entered for the Court


                                         Scott M. Matheson, Jr.
                                         Circuit Judge




                                         4